McMILLIAN, Presiding Judge.
The husband instituted this action to obtain a dissolution of the parties’ marriage and a division of certain real and personal property. Purported service was by publication pursuant to Rule 54.17, V.A.M.R. The wife did not appear and a default judgment dissolving the marriage and dividing the property was entered. Subsequently, the wife filed a “motion to quash judgment and for modification of judgment” on the grounds of deficiencies in the published notice. The trial court overruled the motion and the wife appealed.
At oral argument, counsel for both parties accepted the fact of the dissolution of the marriage. Counsel further agreed that the failure of the published notice to include a “description of any property to be affected” as required by Rule 54.17(c)(3), V.A.M.R., invalidated those portions of the trial court’s order dividing the property. We concur. See Driscoll v. Konze, 296 S.W.2d 31, 33 (Mo.1956). As properly requested by counsel, therefore, we reverse the trial court’s order as it relates to the division of property and remand the cause for further proceedings to effect the division of property.
STEWART and REINHARD, JJ„ concur.